      Case 2:20-cv-00053 Document 1 Filed on 02/21/20 in TXSD Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

ST. LUKES UNITED METHODIST                      §
CHURCH                                          §
      Plaintiff,                                §
                                                §
v.                                              §          CIVIL ACTION NO. 2:20-cv-00053
                                                §
CHURCH MUTUAL INSURANCE                         §
COMPANY                                         §
    Defendants.                                 §


                     DEFENDANT CHURCH MUTUAL INSURANCE
                        COMPANY’S NOTICE OF REMOVAL


TO THE HONORABLE JUDGE:

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant, CHURCH MUTUAL INSURANCE

COMPANY (“Church Mutual”) files this Notice of Removal to the United States District Court

for the Southern District of Texas, Corpus Christi Division, and respectfully shows the following:

                                            I.
                                    SUMMARY OF REMOVAL

       1.      Church Mutual removes this matter from the 214th Judicial District Court of

Nueces County, Texas to the United States District Court for the Southern District of Texas,

Corpus Christi Division. Church Mutual has met all of the requirements of 28 U.S.C. § 1441, as

there is complete diversity between Plaintiff, ST. LUKES UNITED METHODIST CHURCH

(hereinafter, sometimes “St. Lukes” or “Plaintiff”), a citizen of the State of Texas, and Church

Mutual, a citizen of the State of Wisconsin. The amount in controversy in this action exceeds

$ 75,000.00.
        Case 2:20-cv-00053 Document 1 Filed on 02/21/20 in TXSD Page 2 of 7



                                                        II.
                                                  REMOVAL EXHIBITS

         2.           In support of its Notice of Removal, Church Mutual attaches the following exhibits,

and incorporates the same herein by reference:

                      Exhibit A        Civil Cover Sheet & Supplemental Civil Cover Sheet

                      Exhibit B        Civil Case Entry Sheet of the 214th Judicial District Court of
                                       Nueces County for Cause No. 2020DCV-0407-F;

                      Exhibit C        Plaintiff’s Original Petition (1/30/2020);

                      Exhibit D        Citation and Service on Church Mutual Insurance Company

                      Exhibit E        Defendant Church Mutual Insurance Company’s Original
                                       Answer (2/17/2020)

                      Exhibit F        Disclosure Statement Pursuant to FED. R. CIV. P. 7.1.

                      Exhibit G        List of All Counsel of Record.


                                                      III.
                                             PROCEDURAL BACKGROUND

         3.           On January 30, 2020, Plaintiff commenced this civil action by filing Plaintiff’s

Original Petition in the 214th Judicial District Court of Nueces County, Texas as Cause No.

2020DCV-0407-F; St. Lukes Lutheran Church v. Church Mutual Insurance Company (“State

Court Suit”). 1

         4.           In its petition, St. Lukes seeks damages related to a claim under a property-

insurance policy issued by Church Mutual in effect when St. Lukes’ property was allegedly

damaged by Hurricane Harvey in August, 2017. 2 Plaintiff’s petition makes numerous allegations

against Church Mutual including causes of action for breach of contract, violations of Texas


1 ----- See, Ex. C.
2 ----- See, Ex. C., Pltf’s Orig. Pet., p. 2-3.

                                                         2
         Case 2:20-cv-00053 Document 1 Filed on 02/21/20 in TXSD Page 3 of 7



Insurance Code and Prompt Payment Act, and breach of the duty of good faith and fair dealing. 3

Plaintiff also seeks “declaratory relief” in the form of a declaration that the applicable insurance

policy provides coverage for the cost to repair Plaintiff’s damaged property and personal property,

or alternatively that the policy is “ambiguous” and “must be interpreted in favor of coverage.” 4

         5.        Pursuant to 28 U.S.C. §.1441, Church Mutual now removes this case to federal

court.

                                                     IV.
                                           ARGUMENT AND AUTHORITIES

A. Legal standard for Removal

         6.        A defendant has the right to remove a case to federal court when federal jurisdiction

exists and the removal procedure is properly followed. 5 To determine whether removal jurisdiction

exists, the claims in the state court petition are considered as they exist at the time of removal. 6

Doubts about the propriety of removal are to be resolved in favor of remand. 7

B. This Court has jurisdiction pursuant to 28 U.S.C. § 1332.

         7.        Federal district courts have original jurisdiction of all civil actions where the matter

in controversy exceeds the sum or value of $75,000 (exclusive of interest and costs) and is between

citizens of different states. 8 If federal jurisdiction is based on diversity of citizenship under 28




3 ----- See, Ex. C., Pltf’s Orig. Pet. pp. 6–7.
4 ----- See, Ex. C., Pltf’s Orig. Pet. pp. 3.
5 ----- See, Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002) (citing 28 U.S.C. § 1441).
6 ----- Manguno, 276 F.3d at 723.
7 ----- See, In re Hot-Hed, Inc., 477 F.3d 320, 323 (5th Cir. 2007) (per curiam).
8 ----- 28 U.S.C. § 1332(a)(1).

                                                          3
        Case 2:20-cv-00053 Document 1 Filed on 02/21/20 in TXSD Page 4 of 7



U.S.C. § 1332, a case is removable when none of the parties in interest properly joined as

defendants is a citizen of the State in which the action is brought. 9

    There is complete diversity between the parties.

         8.          St. Lukes is a non-profit corporation incorporated in the State of Texas with its

principal place of business in Corpus Christi, Nueces County, Texas. Church Mutual is a

corporation duly organized under the laws of the State of Wisconsin, which maintains its principal

business offices in Merrill, Lincoln County, Wisconsin. Accordingly, there is completely diversity

of citizenship between St. Lukes and Church Mutual.

    The amount in controversy exceeds $75,000.00.

         9.          St. Lukes’s petition expressly states that it “seeks monetary relief over

$ 1,000,000.00.” 10 St. Lukes also seeks additional damages above that amount for purported

violations of the Texas Insurance Code’s Unfair Settlement Practices and Prompt Payment of

Claims provisions. Therefore, the matter in controversy clearly exceeds the sum or value of

$.75,000.00 (exclusive of interest, costs, and attorney fees), satisfying the requirements of 28

U.S.C. § 1332(a); this case is therefore subject to removal pursuant to 28 U.S.C. §§ 1441 and 1446.

C. All requirements for removal have been met and removal to this Court is proper.

         10.         In accordance with 28 U.S.C. § 1446(b)(1), a defendant timely files its notice of

removal within 30 days after receiving a copy of the initial pleading. Church Mutual was served

on February 10, 2020 11 and timely appeared and answered in the state court action on February




9 ----- 28 U.S.C. §.1441(b).
10 --- See, Ex. C., Pltf’s Orig. Pet. p. 2.
11 --- See, Ex. D.

                                                     4
        Case 2:20-cv-00053 Document 1 Filed on 02/21/20 in TXSD Page 5 of 7



17, 2020. 12 Removal is therefore timely as this Notice of Removal was filed within the time limits

required.

         11.         The United States District Court for the Southern District of Texas, Corpus Christi

Division is the proper court in which to remove this action because this civil action is pending in

this district and division. 28 U.S.C. § 1446(a).

         12.         In accordance with the provisions of 28 U.S.C. § 1446(d), Church Mutual is serving

written notice upon counsel for St. Lukes and is filing a copy of this Notice of Removal with the

District Clerk of Nueces County, Texas.

                                                    V.
                                               JURY DEMAND

         13.         Pursuant to FED. R. CIV. P. 38(b), Church Mutual hereby serves on Plaintiff this

written demand for a jury trial. By inclusion in this Notice of Removal, Church Mutual’s jury

demand satisfies FED. R. CIV. P. 5(d).

                                                   VI.
                                                CONCLUSION

         WHEREFORE, Defendant CHURCH MUTUAL INSURANCE COMPANY files its

Notice that the above-entitled action is removed from the 214th Judicial District Court of Nueces

County, Texas to the United States District Court for the Southern District of Texas, Corpus Christi

Division and Defendant requests that this Court take jurisdiction of the case through to final

judgment in accordance with the laws of the United States.




12 --- See, Ex. E.

                                                      5
      Case 2:20-cv-00053 Document 1 Filed on 02/21/20 in TXSD Page 6 of 7



                                                 Respectfully submitted,



                                             By: __________________________________
                                                 MARC A. SHEINESS (Attorney-in-Charge)
                                                 Texas State Bar No. 18187500
                                                 Todd F. Newman
                                                 Texas State Bar No. 24032906
                                                 SHEINESS, GLOVER, & GROSSMAN, L.L.P.
                                                 4544 Post Oak Place Drive, Suite 270
                                                 Corpus Christi, Texas 77027
                                                 Telephone: (713) 374-7005
                                                 Facsimile: (713) 374-7049
                                                 Email: msheiness@hou-law.com
                                                 Email: tnewman@hou-law.com
                                             Attorneys for Defendant,
                                             CHURCH MUTUAL INSURANCE COMPANY

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of this instrument has been served on
all counsel of record by e-filing, certified mail – return receipt requested, regular mail or hand
delivery on this 21st day of February 2020.

       Matthew R. Pearson
       Mary Ann Notestine
       PEARSON LEGAL PC
       425 Soledad, Suite 600
       San Antonio, Texas 78205
       Facsimile: (210) 229-9277
       mpearson@pearsonlegalpc.com
       mnotestine@pearsonlegalpc.com




                                             _________________________________________
                                             MARC A. SHEINESS




                                                6
      Case 2:20-cv-00053 Document 1 Filed on 02/21/20 in TXSD Page 7 of 7



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

ST. LUKES UNITED METHODIST                       §
CHURCH                                           §
      Plaintiff,                                 §
                                                 §
v.                                               §         CIVIL ACTION NO. 2:20-cv-00053
                                                 §
CHURCH MUTUAL INSURANCE                          §
COMPANY                                          §
    Defendants.                                  §


            INDEX OF MATERIALS FILED WITH NOTICE OF REMOVAL


In support of its Notice of Removal, Church Mutual attaches the following exhibits, and

incorporates the same herein by reference:

              Exhibit A      Civil Cover Sheet

              Exhibit B      Civil Case Entry Sheet of the 214th Judicial District Court of
                             Nueces County for Cause No. 2020DCV-0407-F;

              Exhibit C      Plaintiff’s Original Petition (1/30/2020);

              Exhibit D      Citation and Service on Church Mutual Insurance Company

              Exhibit E      Defendant Church Mutual Insurance Company’s Original
                             Answer (2/17/2020)

              Exhibit F      Disclosure Statement Pursuant to FED. R. CIV. P. 7.1.

              Exhibit G      List of All Counsel of Record.
